United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2552
                                 ___________

Tonnie Brown, III,                       *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
George Wilson, Vice President,           *
CMS; Max J. Mobley, Deputy               * [UNPUBLISHED]
Director, ADC; Charlotte Green,          *
Infirmary Manager, Maximum               *
Security Unit, ADC; Nnamdi Ifediora,     *
Dr., Maximum Security Unit, ADC;         *
Takeisha Newton, Infirmary Records       *
Supervisor, Maximum Security Unit,       *
ADC; Richard Carpenter, Dr.,             *
Maximum Security Unit, ADC; Debra        *
Harris, R.N., Maximum Security Unit,     *
ADC; Juanita Stell, L.P.N., Maximum      *
Security Unit, ADC; Anderson, Nurse,     *
Maximum Security Unit, ADC; Joyner,      *
R.N., Maximum Security Unit, ADC;        *
Marian Horn, L.P.N., Maximum             *
Security Unit, ADC; Cass Cherry,         *
Infirmary Manager, North Central Unit,   *
ADC; Bentley, Dr., North Central Unit,   *
ADC; Jodie Lafevers, A.P.N/L.P.N.,       *
North Central Unit, ADC; Minnie          *
Turner, Nurse, North Central Unit,       *
ADC; Alice Rickevious, Nurse, North      *
Central Unit, ADC; Kimberly Emery,       *
R.D.A., North Central Unit, ADC;         *
Thomas Bailey, Dentist, North Central    *
Unit, ADC; Dream Young, Infirmary    *
Manager, Ouachita River Correctional *
Unit; Alexandria Warner, L.P.N.,     *
Ouachita River Correctional Unit,    *
ADC; Lamont Parson, Dentist,         *
Ouachita River Correctional Unit,    *
ADC; H Burnett, Dr.; Davis, Captain; *
Corley, Sgt., Maximum Security Unit, *
ADC; Riley, Correctional Officer,    *
Maximum Security Unit, ADC; Spears,  *
Sgt., ADC; Mussgrove, Sgt., ADC;     *
David White, Warden, Maximum         *
Security Unit, ADC; Linda Erwin,     *
A.R.O. Grievance Officer, Maximum    *
Security Unit, ADC; Cynthia Givens,  *
A.R.O., Grievance Officer, Maximum   *
Security Unit, ADC; F. Raspberry;    *
Brian Cockrel; Reed, Warden, Ouachita*
River Correctional Unit, ADC;        *
Hipple, Warden Ouachita River        *
Correctional Unit, ADC; J B Campbell,*
Major, Ouachita River Correctional   *
Unit, ADC; Gary Burton, Captain,     *
Ouachita River Correctional Unit,    *
ADC: Warner, Unit Supervisor,        *
Ouachita River Correctional Unit,    *
ADC,                                 *
                                     *
           Appellees.                *
                                ___________

                          Submitted: June 23, 2008
                             Filed: July 10, 2008
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________


                                        -2-
PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Tonnie Brown, III, appeals
the district court’s1 adverse grant of summary judgment in favor of defendants George
Wilson, Max J. Mobley, Charlotte Green, Nmamdi Ifediora, and Jodie Lafevers.
Having carefully reviewed the record and considered Brown’s arguments, we
conclude that the grant of summary judgment was proper and that an extended opinion
is not warranted. See Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008)
(de novo review). Accordingly, we affirm. See 8th Cir. R. 47B.

       Also pending is a motion to dismiss appellees James Hipple and Mark Warner,
who were dismissed prior to the grant of summary judgment, for lack of exhaustion
of administrative remedies, in an order that was not designated in the notice of appeal.
The remaining appellees were all voluntarily dismissed or were dismissed prior to the
grant of summary judgment in orders that were similarly not designated in the notice
of appeal and that are not at issue in this appeal. See Fed. R. App. P. 3(c)(1)(B);
Berdella v. Delo, 972 F.2d 204, 207-08 (8th Cir. 1992). Accordingly, we grant the
pending motion, and we sua sponte dismiss the other remaining defendants/appellees
from this appeal.
                        ______________________________




      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -3-